Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 1 of 12 PageID 907



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

       Plaintiff,

v.                                                      Case No: 8:20-cv-00325-T-35AEP

BRIAN DAVISON, BARRY M. RYBICKI,
EQUIALT LLC, EQUIALT FUND, LLC,
EQUIALT FUND II, LLC, EQUIALT
FUND III, LLC, EA SIP, LLC,

       Defendants,
                                                                 FILED EX PARTE
                                                                 AND UNDER SEAL
128 E. DAVIS BLVD, LLC, 310 78TH
AVE, LLC, 551 3D AVE S, LLC, 604
WEST AZEELE, LLC, BLUE WATERS
TI, LLC, 2101 W. CYPRESS, LLC, 2112
W. KENNEDY BLVD, LLC, BNAZ,LLC,
BR SUPPORT SERVICES, LLC, CAPRI
HAVEN, LLC, EANY,LLC, BUNGALOWS
TI, LLC, EQUIALT 519 3RD AVE S., LLC,
MCDONALD REVOCABLE LIVING
TRUST, 5123 E. BROADWAY AVE, LLC,
SILVER SANDS TI, LLC, TB OLDEST
HOUSE EST. 1842, LLC,

       Relief Defendants.


 SEALED ORDER GRANTING PLAINTIFF’S EMERGENCY EX PARTE MOTION FOR
         APPOINTMENT OF RECEIVER AND MEMORANDUM OF LAW

       WHEREAS, Plaintiff Securities and Exchange Commission has filed an Emergency

Motion for the appointment of a Receiver over Defendants EquiAlt LLC, EquiAlt Fund, LLC

EquiAlt Fund II, LLC, EquiAlt Fund III, LLC, and EA SIP, LLC (collectively the “Corporate

Defendants”), (Dkt. 6), and all of the Relief Defendants in this action with full and exclusive

power, duty and authority to: administer and manage the business affairs, funds, assets,
Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 2 of 12 PageID 908



choses in action and any other property of the Corporate Defendants and Relief Defendants;

marshal and safeguard all of the assets of the Corporate Defendants and Relief Defendants

and take whatever actions are necessary for the protection of investors;

         WHEREAS, the Court has found Plaintiff Securities and Exchange Commission has

made a sufficient and proper showing of the relief requested by evidence demonstrating a

prima facie case of violations of the federal securities laws by the Defendants.

         WHEREAS this Court has subject matter jurisdiction over this action and

personal jurisdiction over the Defendants, and venue properly lies in this district.

         WHEREAS, the Commission has submitted the credentials of a candidate to be

appointed as Receiver of all of the assets, properties, books and records, and other items

of the Corporate Defendants and the Relief Defendants and the Commission has advised

the Court that this candidate is prepared to assume this responsibility if so ordered by the

Court.

         NOW, THEREFORE, IT IS ORDERED AND ADJUDGED that Burton Wiand, Esq.

is hereby appointed the Receiver over the Corporate Defendants and Relief Defendants,

each of their subsidiaries, successors and assigns, and is hereby authorized, empowered,

and directed to:

   1. Take immediate possession of all property, assets and estates of every kind of the

         Corporate Defendants and Relief Defendants whatsoever and wheresoever

         located, including but not limited to all offices maintained by the Corporate

         Defendants and Relief Defendants, rights of action, books, papers, data processing

         records, evidences of debt, bank accounts, savings accounts, certificates of deposit,

         stocks, bonds, debentures and other securities, mortgages, furniture, fixtures, office

         supplies and equipment, and all real property of the Corporate Defendants and

                                               2
Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 3 of 12 PageID 909



      Relief Defendants, wherever situated, and to administer such assets as is required

      in order to comply with the directions contained in this Order, and to hold all other

      assets pending further order of this Court;

   2. Investigate the manner in which the affairs of the Corporate Defendants and Relief

      Defendants were conducted and institute such actions and legal proceedings, for

      the benefit and on behalf of the Corporate Defendants and Relief Defendants and

      their investors and other creditors as the Receiver deems necessary against those

      individuals, corporations, partnerships, associations and/or unincorporated

      organizations which the Receiver may claim have wrongfully, illegally or otherwise

      improperly misappropriated or transferred money or other proceeds directly or

      indirectly traceable from investors in EquiAlt Fund, LLC, EquiAlt Fund II, LLC,

      EquiAlt Fund III, LLC, and EA SIP, LLC, their officers, directors, employees,

      affiliates, subsidiaries, or any persons acting in concert or participation with them,

      or against any transfers of money or other proceeds directly or indirectly traceable

      from investors in EquiAlt Fund, LLC, EquiAlt Fund II, LLC, EquiAlt Fund III, LLC,

      and EA SIP, LLC; provided such actions may include, but not be limited to, seeking

      imposition of constructive trusts, disgorgement of profits, recovery and/or

      avoidance of fraudulent transfers, rescission and restitution, the collection of debts,

      and such orders from this Court as may be necessary to enforce this Order;

   3. Initially recover, control and possess liquid assets, known real estate, LLC assets

      and high-end personal assets purchased with funds traceable from investor

      proceeds, and trusts if the Receiver deems appropriate. The Receiver is

      specifically authorized to retain for the purposes of the receivership, forensic

      accountants (Yip and Associates), information technology consultants and counsel

                                             3
Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 4 of 12 PageID 910



      specializing in information technology research (Adam Sharp, E-Hounds, Inc. and

      Robert Stines of Freeborn & Peters LLP), RWJ Group, LLC, and investigators, and

      counsel in Phoenix, Arizona to assist in the service of the Order and securing of

      records and assets. The Receiver shall advise and seek the consent of the Court

      with respect to the institution of claims relating to vendors, professionals, investors,

      or financial institutions, or other litigation of a complex and significant nature that

      may involve commitment of significant assets or the incurrence of significant costs

      or expenses to the receivership;

   4. Present to this Court a report reflecting the existence and value of the assets of the

      Corporate Defendants and Relief Defendants and of the extent of liabilities, both

      those claimed to exist by others and those the Receiver believes to be legal

      obligations of the Corporate Defendants and Relief Defendants;

   5. Appoint one or more special agents, employ legal counsel, actuaries, accountants,

      clerks, consultants and assistants as the Receiver deems necessary and to fix and

      pay their reasonable compensation and reasonable expenses, as well as all

      reasonable expenses of taking possession of the assets and business of the

      Corporate Defendants and Relief Defendants and exercising the power granted by

      this Order, subject to prior approval by this Court;

   6. Engage persons in the Receiver’s discretion to assist the Receiver in carrying out the

      Receiver’s duties and responsibilities, including, but not limited to, the United States

      Marshal’s Service, accountants, or a private security firm;

   7. Defend, compromise or settle legal actions, including the instant proceeding, in which

      the Corporate Defendants, the Relief Defendants, or the Receiver are a party,

      commenced either prior to or subsequent to this Order, without authorization of this

                                             4
Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 5 of 12 PageID 911



      Court up to a total amount of $50,000 for each claim; except, however, in actions

      where the Corporate Defendants or Relief Defendants are nominal parties, where

      the action does not effect a claim against or adversely affect the assets of Corporate

      Defendants or Relief Defendants, the Receiver may file appropriate pleadings at the

      Receiver’s discretion. The Receiver may waive any attorney-client or other privilege

      held by the Corporate Defendants or Relief Defendants;

   8. Assume control of, and be named as authorized signatory for, all accounts at any

      bank, brokerage firm or financial institution which has possession, custody or

      control of any assets or funds, wherever situated, of the Corporate Defendants or

      Relief Defendants and, upon, order of this Court, of any of their subsidiaries or

      affiliates, provided that the Receiver deems it necessary;

   9. Make or authorize such payments and disbursements from the funds and assets

      taken into control, or thereafter received by the Receiver, and incur, or authorize

      the incurrence of, such expenses and make, or authorize the making of, such

      agreements as may be reasonable, necessary, and advisable in discharging the

      Receiver’s duties;

   10. Have access to and review all mail of Corporate Defendants or Relief Defendants

      (except for mail that appears to be purely personal or in any respect attorney-client

      privileged communication to or from the individual Defendants) received at any office

      or address of Corporate Defendants or Relief Defendants.

      IT IS FURTHER ORDERED AND ADJUDGED that, in connection with the

appointment of the Receiver provided for above:

   11. The Corporate Defendants or Relief Defendants and all of their directors, officers,

      agents, employees, attorneys, attorneys-in-fact, shareholders, and other persons

                                            5
Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 6 of 12 PageID 912



      who are in custody, possession, or control of any assets, books, records, or other

      property of the Defendants and Relief Defendants shall deliver forthwith upon

      demand such property, money, books and records to the Receiver, and shall

      forthwith grant to the Receiver authorization to be a signatory as to all accounts at

      banks, brokerage firms or financial institutions which have possession, custody or

      control of any assets or funds in the name of or for the benefit of the Corporate

      Defendants and Relief Defendants;

   12. The Receiver is authorized to open a bank account or accounts in the name of the

      Receivership to carry out the business of the Receivership and the Receivership

      Estate;

   13. All banks, brokerage firms, financial institutions, and other business entities which

      have possession, custody or control of any assets, funds or accounts in the name

      of, or for the benefit of the Corporate Defendants and Relief Defendants shall

      cooperate expeditiously in the granting of control and authorization as a necessary

      signatory as to said assets and accounts to the Receiver;

   14. Unless authorized by the Receiver, the Corporate Defendants and Relief

      Defendants and their principals shall take no action, nor purport to take any action,

      in the name of or on behalf of the Corporate Defendants and Relief Defendants;

   15. The Corporate Defendants and Relief Defendants, their principals, and their

      respective officers, agents, employees, attorneys, and attorneys-in-fact, shall

      cooperate with and assist the Receiver. The Corporate Defendants and Relief

      Defendants and their principals and respective officers, agents, employees,

      attorneys, and attorneys-in-fact shall take no action, directly or indirectly, to hinder,

      obstruct, or otherwise interfere with the Receiver in the conduct of the Receiver’s

                                              6
Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 7 of 12 PageID 913



      duties or to interfere in any manner, directly or indirectly, with the custody,

      possession, management, or control by the Receiver of the funds, assets, premises,

      and choses in action described above;

   16. The Receiver, and any counsel whom the Receiver may select, are entitled to

      reasonable compensation from the assets now held by or in the possession or control

      of or which may be received by the Corporate Defendants and Relief Defendants;

      said amount or amounts of compensation shall be commensurate with their duties

      and obligations under the circumstances, subject to approval of the Court. The

      Receiver is specifically authorized to retain Wiand Guerra King P.A. as attorneys for

      the Receiver;

   17. During the period of this receivership, all persons, including creditors, banks,

      investors, or others, with actual notice of this Order, are enjoined from filing a petition

      for relief under the United States Bankruptcy Code without prior permission from this

      Court, or from in any way disturbing the assets or proceeds of the receivership or

      from prosecuting any actions or proceedings which involve the Receiver or which

      affect the property of the Corporate Defendants and Relief Defendants;

   18. The Receiver is fully authorized to proceed with any filing the Receiver may deem

      appropriate under the Bankruptcy Code as to the Corporate Defendants and Relief

      Defendants;

   19. Title to all property, real or personal, all contracts, rights of action and all books

      and records of the Corporate Defendants and Relief Defendants and their

      principals, wherever located within or without this state, is vested by operation of

      law in the Receiver;




                                              7
Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 8 of 12 PageID 914



   20. Upon request by the Receiver, any company providing telephone services to the

      Corporate Defendants or Relief Defendants shall provide a reference of calls from

      any number presently assigned to the Defendants and Relief Defendants to any

      such number designated by the Receiver or perform any other changes necessary

      to the conduct of the receivership;

   21. Any entity furnishing water, electric, telephone, sewage, garbage or trash removal

      services to the Corporate Defendants or Relief Defendants shall maintain such

      service and transfer any such accounts to the Receiver unless instructed to the

      contrary by the Receiver. The Receiver shall pay the invoices from the

      aforementioned utilities for services provided to the Corporate Defendants and Relief

      Defendants in the ordinary course of their business;

   22. The United States Postal Service is directed to provide any information requested by

      the Receiver regarding the Corporate Defendants or Relief Defendants as directed

      by the Receiver;

   23. No bank, savings and loan association, other financial institution, or any other person

      or entity shall exercise any form of set-off, alleged set-off, lien, or any form of self-

      help whatsoever, or refuse to transfer any funds or assets to the Receiver’s control

      without the permission of this Court;

   24. No bond shall be required in connection with the appointment of the Receiver.

      Except for an act of gross negligence or greater, the Receiver shall not be liable for

      any loss or damage incurred by the Corporate Defendants or Relief Defendants, or

      by the Receiver’s officers, agents or employees, or any other person, by reason of

      any act performed or omitted to be performed by the Receiver in connection with the

      discharge of the Receiver’s duties and responsibilities;

                                              8
Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 9 of 12 PageID 915



   25. Service of this Order shall be sufficient if made upon the Corporate Defendants or

      Relief Defendants and their principals by facsimile or overnight courier;

   26. In the event the Receiver discovers that funds of persons who have invested in

      EquiAlt Fund, LLC EquiAlt Fund II, LLC, EquiAlt Fund III, LLC, and EA SIP, LLC

      have been transferred to other persons or entities, the Receiver shall apply to this

      Court for an Order giving the Receiver possession of such funds or assets acquired

      with such funds and, if the Receiver deems it advisable, extending this receivership

      over any person or entity holding such investor funds or assets;

   27. This Court shall retain jurisdiction of this matter for all purposes;

   28. Within thirty (30) days after the end of each calendar quarter, the Receiver shall

      file and serve a full report and accounting of each Receivership Estate (the

      “Quarterly Status Report”), reflecting (to the best of the Receiver’s knowledge as

      of the period covered by the report) the existence, value, and location of all

      Receivership Property, and of the extent of liabilities, both those claimed to exist

      by others and those the Receiver believes to be legal obligations of the

      Receivership Estates;

   29. The Quarterly Status Report shall contain the following:

              A.     A summary of the operations of the Receiver;
              B.     The amount of cash on hand, the amount and nature of accrued
                     administrative expenses, and the amount of unencumbered funds
                     in the estate;
              C.     A schedule of all the Receiver’s receipts and disbursements
                     (attached as Exhibit A to the Quarterly Status Report), with one
                     column for the quarterly period covered and a second column for
                     the entire duration of the receivership;
              D.     A description of all known Receivership Property, including
                     approximate or actual valuations, anticipated or proposed

                                              9
Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 10 of 12 PageID 916



                     dispositions, and reasons for retaining assets where no disposition
                     is intended;
              E.     A description of liquidated and unliquidated claims held by the
                     Receivership Estate, including the need for forensic and/or
                     investigatory resources; approximate valuations of claims; and
                     anticipated or proposed methods of enforcing such claims
                     (including likelihood of success in: (i) reducing the claims to
                     judgment; and, (ii) collecting such judgments);
              F.     The status of Creditor Claims Proceedings, after such proceedings
                     have been commenced; and,
              G.     The Receiver’s recommendations for a continuation or
                     discontinuation of the receivership and the reasons for the
                     recommendations.
    30. Subject to Paragraphs 31 - 37 immediately below, the Receiver need not obtain

       Court approval prior to the disbursement of Receivership Funds for expenses in

       the ordinary course of the administration and operation of the receivership.

       Further, prior Court approval is not required for payments of applicable federal,

       state or local taxes;

    31. Subject to Paragraph 32 immediately below, the Receiver is authorized to solicit

       persons and entities (“Retained Personnel”) to assist him in carrying out the duties

       and responsibilities described in this Order. Except as otherwise provided herein,

       the Receiver shall not engage any Retained Personnel without first obtaining an

       Order of the Court authorizing such engagement;

    32. The Receiver and Retained Personnel are entitled to reasonable compensation

       and expense reimbursement from the Receivership Estates as described in the

       “Billing Instructions for Receivers in Civil Actions Commenced by the U.S.

       Securities and Exchange Commission” (the “Billing Instructions”) agreed to by the

       Receiver. Such compensation shall require the prior approval of the Court;

    33. Within forty-five (45) days after the end of each calendar quarter, the Receiver and

                                            10
Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 11 of 12 PageID 917



       Retained Personnel shall apply to the Court for compensation and expense

       reimbursement from the Receivership Estates (the “Quarterly Fee Applications”).

       At least thirty (30) days prior to filing each Quarterly Fee Application with the Court, the

       Receiver will serve upon counsel for the SEC a complete copy of the proposed

       Application, together with all exhibits and relevant billing information in a format to be

       provided by SEC staff;

    34. All Quarterly Fee Applications will be interim and will be subject to cost benefit and

       final reviews at the close of the receivership. At the close of the receivership, the

       Receiver will file a final fee application, describing in detail the costs and benefits

       associated with all litigation and other actions pursued by the Receiver during the

       course of the receivership;

    35. Quarterly Fee Applications may be subject to a holdback in the amount of 20% of

       the amount of fees and expenses for each application filed with the Court. The

       total amounts held back during the course of the receivership will be paid out at

       the discretion of the Court as part of the final fee application submitted at the close

       of the receivership;

    36. Each Quarterly Fee Application shall:

              A.      Comply with the terms of the Billing Instructions agreed to by the
                      Receiver; and,
              B.      Contain representations (in addition to the Certification required by
                      the Billing Instructions) that: (i) the fees and expenses included
                      therein were incurred in the best interests of the Receivership Estate;
                      and, (ii) with the exception of the Billing Instructions, the Receiver
                      has not entered into any agreement, written or oral, express or
                      implied, with any person or entity concerning the amount of
                      compensation paid or to be paid from the Receivership Estate, or
                      any sharing thereof.
    37. At the close of the Receivership, the Receiver shall submit a Final Accounting, in


                                               11
Case 8:20-cv-00325-MSS-AEP Document 11 Filed 02/14/20 Page 12 of 12 PageID 918



       a format to be provided by SEC staff, as well as the Receiver’s final application for

       compensation and expense reimbursement;

    38. On the request of the Commission, the Receiver shall provide the Commission

       with any documentation that the Commission deems necessary to meet its

       reporting requirements, that is mandated by statute or Congress, or that is

       otherwise necessary to further the Commission’s mission.

    39. The Receiver has a continuing duty to ensure that there are no conflicts of interest

       between the Receiver, his Retained Personnel, and the Receivership Estate.

           DONE and ORDERED in Tampa, Florida, this 14th day of February, 2020.




 Copies furnished to:
 PLAINTIFF’S COUNSEL ONLY
 US MARSHAL’S SERVICE




                                            12
